J-S05031-22

                               2022 PA Super 138

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 JERALD LATEITH BROWN                    :
                                         :
                   Appellant             :   No. 897 MDA 2021

     Appeal from the Judgment of Sentence Entered October 19, 2017
   In the Court of Common Pleas of Dauphin County Criminal Division at
                     No(s): CP-22-CR-0003336-2015


BEFORE: PANELLA, P.J., STABILE, J., and DUBOW, J.

CONCURRING OPINION BY DUBOW, J.:          FILED: AUGUST 10, 2022

      In this case, Appellant appealed the Judgment of Sentence and this

Court remanded the case for the production of documents, a new suppression

hearing and, depending on the decision of the suppression court, a new trial.

After remand, the Commonwealth failed to take any action to prosecute this

case within 365 days. Appellant filed a Rule 600 Motion, which the trial court

denied.

      The Majority Opinion affirms the decision of the trial based upon its

reading of Rule 600(A)(2)(e).     Rule 600(A)(2)(e) provides that “when an

appellate court has remanded a case to the trial court, the new trial shall

commence within 365 days from the date of the written notice from the

appellate court to the parties that the record was remanded.” Pa.R.Crim.P.

600(A)(2)(e) (emphasis added). The Majority concludes that since Rule

600(A)(2)(e) only refers to “the new trial,” the time limitations set forth in
J-S05031-22



Rule 600 do not apply to the Commonwealth in this case because the Superior

Court did not remand for a new trial, but rather a new suppression hearing.

Maj. Op. at 10. I am constrained to agree with this statutory construction of

Rule 600(A)(2)(e) and join the Majority Opinion.

     I,   however,   write   separately   to   express   my   dismay   that   the

Commonwealth, following our remand, took no action for more than a year to

prosecute this case.    Our Supreme Court has repeatedly held that the

Commonwealth has an obligation to proceed with due diligence at all times

during the pendency of a case. See generally Commonwealth v. Harth,

252 A.3d 600, 618 (Pa. 2021) (discussing Rule 600 and the Commonwealth’s

due diligence requirement throughout a case).

     I urge the Pennsylvania Criminal Procedural Rules Committee to

evaluate whether it is appropriate for the Commonwealth to have no time

requirement to prosecute a case when this Court remands a case for a

proceeding other than a trial. I suggest that the Committee consider imposing

the one-year time limitation on not only trials, but also any proceeding for

which Superior Court remands a case.




                                     -2-